Citation Nr: 1112078	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  06-34 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and S.G.


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1955 to May 1965, and from July 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The Veteran testified before a RO hearing officer in August 2006.  A transcript of that hearing is of record.

This case was remanded by the Board in June 2009.  Thereafter, by way of a December 2009 rating decision, the Huntington, West Virginia RO granted service connection for a psychiatric disability other than PTSD-specifically, anxiety disorder and depressive disorder.  Consequently, no further action by the Board is warranted on that issue.


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  By an October 2004 rating decision, the RO denied service connection for a right ankle disability and a right shoulder disability; the Veteran did not appeal.

3.  Evidence received since the October 2004 rating decision is new to the record, but does not by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claims; nor does the newly added evidence raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right ankle disability has not been received.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2010).

3.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right shoulder disability has not been received.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

Although the VCAA has changed the standard for processing Veterans' claims, the VCAA has left intact the requirement that new and material evidence be received in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108.  It is specifically noted that nothing in the Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in November 2003, August 2005, February 2006, March 2006, September 2006 and July 2009.  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the appellant's claims, any timing errors have been cured by the RO's subsequent actions.  Id.)  Specifically, regarding VA's duty to notify, the notifications to the Veteran apprised him of the evidence required to establish service connection, the evidence and/or information that was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was also apprised of the criteria for assigning disability ratings and for award of an effective date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, he was informed of the requirement that new and material evidence must be received in order to reopen a claim, the reasons that his previous claims were denied, and what was required to substantiate the underlying service connection claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, VA and private medical records, and provided examinations in furtherance of his claims.  The RO attempted to obtain records from the Social Security Administration (SSA); however, the SSA responded in August 2009 that such records did not exist, and further attempts to obtain them would be futile because the medical records had been destroyed (no paper file or electronic file could be located).  In a July 2009 letter, the RO requested that the Veteran complete and enclose a VA Form 21-4142, Authorization and Consent to Release Information form for each health care provider so that treatment records could be obtained.  To date, the Veteran has not submitted VA Form 21-4142 with a list of names, addresses, and approximate dates of treatment for all his health care providers as requested by the RO in a June 2009 letter.  In this regard, the Board notes that while VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).

Finally, as no new and material evidence has been received with respect to the claims to reopen (see discussion below), a VA examination is not warranted.  See Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA) (without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion).  Nevertheless, a VA examination pertaining to the right shoulder and right ankle was obtained in April 2006.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it was predicated on consideration of the service treatment records (STRs), and VA and private medical records in the Veteran's claims file, and considered all of the pertinent evidence of record, including the Veteran's statements regarding how he injured his right ankle and right shoulder during service.  The Veteran was also afforded a VA psychological examination in August 2009.  The Board finds that this 2009 examination was adequate, as it considered the STRs, the medical records pertaining to his past psychiatric treatment and evaluation, his current symptomatology, and his statements regarding stressful events that occurred while he was in the military.  Accordingly, the Board finds that VA's duty to assist regarding a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In summary, VA has no duty to inform or assist that was unmet.

II.  PTSD

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Diagnoses of PTSD must be made in accordance with the diagnostic criteria for the condition set forth in Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV) (2010).

As will be explained below, the Board finds that the evidence does not show that the Veteran suffers from PTSD.  The relevant evidence addressing the issue at hand includes a March 2005 Mental Health Intake examination conducted by Dr. C-A, a March 2005 addendum to the intake examination and a March 2005 psychological evaluation that included psychological testing conducted by M.M., PhD, and an August 2009 VA psychological evaluation.  The record also includes Mental Health Clinic notes dated in 2005 and 2006 that include an Axis I diagnosis of PTSD in addition to anxiety disorder and depressive disorder; however, other Mental Health Clinic entries only diagnose the Veteran with anxiety disorder and depression.

At a March 2005 Mental Health intake examination, conducted by Dr. C-A, the Veteran reported that he has experienced recurrent flashbacks since he left military service many years ago.  He stated that they happened in the daytime and at night, although he reported that the flashbacks happened more frequently at night.  The Veteran reported that he will be able to fall asleep and then he will wake up having a dream or a flashback and he will often feel kind of anxious like something ominous is going to happen.  Occasionally, when this happens, the Veteran reported that he will have rapid breathing or feel out of breath until his anxiety calms and he improves.  He also reported that flashbacks happened during the day and that his flashbacks could be triggered by a lot of different experiences, especially if he sees the news or media coverage about the Iraq War.  The examiner noted that the Veteran spent a great deal of time during the session talking about specific past experiences that had happened to him in Vietnam.  He reported that his friends were injured or killed and also stated that he did things during the war that are still bothersome.  The Veteran reported that he would like to be able to go back to work, but the flashbacks have interfered with his ability to work.  The Veteran reported a problem with authority figures, and stated that he was depressed and irritable.  The mental health clinician also reported that the Veteran endorsed feelings of anxiety during the day, and episodes that sounded like panic attacks, although the clinician noted that the panic attack episodes were interwoven with his flashback type of experiences.  The Veteran was asked about any specific periods of mania, and he noted that he occasionally stayed up and felt energized, but noted that this was the result of anxious energy.  He stated that it would often happen after he had a bad "flashback" and then he did not really want to go back to sleep because often his flashbacks would happen at night.  The Veteran reported that he was hypervigilant, and did not endorse any obvious hallucinations, although he noted that occasionally he will wake up at night and be talking to himself, although the clinician reported that this sounded like something that happened more in his sleep, associated with dreaming.  No delusions or paranoia were found.  Based on her examination, the clinician rendered an Axis I diagnosis of prolonged PTSD, depression, and anxiety disorder.  No psychological testing was conducted, and no specific in-service stressor was discussed by the Veteran or cited by the clinician as the basis for the PTSD diagnosis.  At this examination, the Veteran's primary complaint/symptom of PTSD appeared to be "flashbacks."

In an addendum/follow-up to the March 2005 intake examination, conducted by a different physician, M.M., PhD, Dr. M. reported that the Veteran was referred to him by the intake examiner, Dr. C-A, because of "flashbacks."  The Veteran reported that the night prior to this examination, he woke up with a "flashback" of a motor vehicle accident in the service.  Because the Veteran made frequent references to flashbacks, Dr. M. asked him to explain precisely what he meant by these episodes.  He noted that they can happen during the day, and stated that when they do happen during the day, he will have a "sudden ominous feeling and begin sweating."  He also noted that sometimes he will wake up sweating, which he referred to as waking up with a "flashback."  The Veteran reported that he will awake in the middle of the night, and may or may not recall a dream he was having.  He noted that he will wake up drenched and shaky and will walk around to calm himself down.  Dr. M. noted that this sounded more like a nightmare than a flashback related to PTSD.

The Veteran noted that during the daytime, when he had a "flashback" he would shake all over.  When Dr. M. asked him to be more specific, he reported that there was actually some trembling in the fingers and arms, and stated that sometimes he felt dizzy, had an increased startle response, and became "oblivious" to things around him during these times.  Dr. M. reported that it was not as if he was re-experiencing some traumatic event.  Rather, he was just not very attuned to his environment.  During these episodes, the Veteran reported that he felt panicked and had rapid breathing.  Based on the Veteran's self report, Dr. M. stated that it did not appear that he was actually experiencing flashbacks related to PTSD.  Instead, it seemed considerably more likely that he was experiencing panic attacks.  Dr. M. noted that he experienced some stressors in the service, and to date, had not been fully assessed for possible PTSD.  However, based upon the information to date, Dr. M. noted that he suspected that the panic attacks were more significant than necessarily PTSD.

A March 2005 psychological assessment was conducted by Dr. M.  He noted that the Veteran had been seen once by himself in March 2005 (the follow up to Dr. C-A' s intake examination), and once by Dr. C-A in March 2005, at which point Dr. C-A gave a diagnostic impression of PTSD, depression, and anxiety disorder.  At this March 2005 psychological assessment, psychological testing was conducted, which suggested that the Veteran was actually experiencing relatively little emotional difficulties at the present time.  Dr. M. stated that the most striking feature of the MMPI-2 was a marked preoccupation with somatic complaints, and noted that although there might be a physiological basis to some of his somatic complaints, the testing suggested a high probability of a functional component to many of the complaints-noting that some of his complaints were hypochondriacal in nature.  After conducting psychological testing, Dr. M. noted that although the Veteran complained of "flashbacks," these actually appeared to be panic episodes, and noted that the clinical profile produced was not one necessarily associated with PTSD.  The diagnostic impression provided by Dr. M. was an Axis I diagnosis of panic disorder; rule out somatoform disorder.

Despite Dr. M.'s March 2005 intake addendum and psychological assessment, which included testing where he explained that the Veteran did not experience "flashbacks," but rather, bad dreams and panic attacks, and noted that psychological testing was not consistent with a clinical profile of PTSD; in April, June, August and October 2005 Mental Health Notes from the Sioux Falls VA medical center (VAMC), Dr. C-A continued to assess the Veteran with an Axis I diagnosis of PTSD (in addition to depression and anxiety disorder, with some features consistent with panic disorder).  The record does not show that Dr. C-A conducted any of her own psychological testing before arriving at her Axis I diagnosis; nor did she explain or refute the testing conducted by Dr. M.

Based on these mental health clinic notes signed by Dr. C-A, outpatient treatment records from the Sioux Falls VAMC continued to list PTSD in the Veteran's problems list (in addition to anxiety disorder).  However, in a January 2006 Mental Health Clinic note, prepared by a physician, C.M., the staff psychiatrist did not diagnose the Veteran with PTSD, but instead diagnosed depressive disorder, and anxiety disorder.

In a March 2006 Mental Health Clinic note, D.F., MD, rendered an Axis I assessment of depression and anxiety with features of PTSD and panic.  However, by May 2006, Dr. F. rendered an Axis I assessment of depression and a provisional diagnosis of PTSD with a history of panic attacks.  In a July 2006 Mental Health Clinic note, L.R., M.D., rendered an Axis I diagnosis of depression, chronic PTSD, and anxiety disorder.  No psychological testing was conducted in conjunction with any of these Mental Health Clinic assessments, and the symptoms or bases for the PTSD diagnosis was not explained.  Finally, the physicians' reports did not show that they had reviewed earlier medical records at the time they made their assessments.  

The Veteran was afforded a VA psychological evaluation in August 2009.  After a review of the evidence of record, A.D., M.D. did not diagnose the Veteran with PTSD.  Dr. D. rendered an Axis I diagnosis of anxiety disorder and depressive disorder per history.  Dr. A. noted that he had reviewed the psychiatric records, including the March 2005 psychological testing conducted by Dr. M.  The VA examiner noted that the results of this 2005 testing indicated that the clinical profile was not once necessarily associated with PTSD.  Tests results were discussed with the Veteran in June 2005, and Dr. M. reviewed the MMPI-2 findings concerning the Veteran.  It was pointed out to the Veteran that MMPI-2 profile was not one that is typically associated with PTSD.  Other notes indicate that the Veteran's reported flashbacks are most consistent with panic attacks.  The VA examiner stated that when discussed at the examination, the Veteran agreed with that, but reported that he continues to have sleep disturbance, and wakes up in a cold sweat.  He reported having dreams related to past experiences in Korea and Vietnam.  The Veteran did not describe any other PTSD symptoms.  The VA examiner explained that during the Veteran's first consultation in March 2005 (the Mental Health Intake assessment conducted by Dr. C-A), the main symptom when he was diagnosed with PTSD was irritability and flashbacks.  No other symptoms were identified on that note or the note of other providers.  The VA examiner noted that PTSD is still listed on the problems list in the Veteran's outpatient treatment records despite negative psychological findings.  At this examination, the Veteran reported that his anxiety included worrying about finances, panic attacks in large crowds, as well as symptoms of increased irritability, restlessness, feeling on edge, and sleep disturbance.  In summary, after reviewing the medical records, and examining the Veteran, the August 2009 VA examiner did not diagnose the Veteran with PTSD.  Instead, the VA examiner noted that the Veteran presented with symptomatology that met the DSM-IV criteria for anxiety disorder not otherwise specified.   

In this case, the persuasive evidence shows that the Veteran does not have PTSD.  The Board finds that the Mental Health Clinic entries from the Sioux Falls VAMC that reflected a diagnosis of PTSD are less probative than the March 2005 psychiatric assessment by Dr. M., and the August 2009 VA psychiatric examination by Dr. A.  This is so because these physicians both considered the 2005 psychological testing, which did not reflect a clinical profile consistent with PTSD.  Dr. M. explained that the psychological testing-the MMPI-2 profile was not one that is typically associated with PTSD.  He also stated that the Veteran's primary symptom of "flashbacks" was actually bad dreams and panic attacks, explaining that during the Veteran's daytime attacks, he was not actually re-living any traumatic event; rather, he would get an ominous feeling, feel panicked and experience rapid breathing.  

At the August 2009 VA examination, after thoroughly examining all the pertinent evidence of record, and examining the Veteran, Dr. A. did not diagnose the Veteran with PTSD.  Dr. A. noted that when he discussed with the Veteran the fact that his "flashbacks" were actually panic attacks, the Veteran agreed, although he noted that he continued to have sleep disturbance.  Besides having bad dreams related to past in-service experiences, Dr. A. stated that the Veteran did not describe any other PTSD symptoms, and most significantly psychological testing did not support a conclusion that he has PTSD.  Dr. A. discounted the Mental Health Clinic notes in the Sioux Falls VAMC outpatient treatment records, in particular the March 2005 Mental Health Intake Assessment by Dr. C-A.  He noted that although in 2005 Dr. C-A had rendered an Axis I diagnosis of PTSD, her entire assessment was based on the symptoms of irritability and "flashbacks," noting that Dr. C-A did not find any other symptoms.  Furthermore, Dr. A. stated that none of the other providers in Mental Health Clinic entries found the Veteran to suffer from any other PTSD symptom beyond "flashbacks."  As noted above, "flashbacks" were found to be more appropriately characterized as panic attacks-(a symptom of the Veteran's currently service-connected anxiety disorder).

In summary, the only diagnosis of PTSD has been during evaluations conducted at the Mental Health Clinic at the Sioux Falls VAMC in the context of treatment.  However, none of these physicians who diagnosed the Veteran with PTSD conducted psychological testing.  Further, as pointed out by Dr. A. in August 2009, none of the providers commented on or discredited Dr. M.'s March 2005 psychological testing, which reflected results not typical of PTSD.  On the other hand, the March 2005 psychological testing conducted by Dr. M. and Dr. A.' s August 2009 psychiatric evaluation were both conducted with a view towards determining precisely which mental health disabilities the Veteran experienced.  Neither of these assessments resulted in a diagnosis of PTSD.

In conclusion, based on the above analysis, the salient point to make is that there is no sufficiently probative medical evidence reflecting a diagnosis of PTSD.  When detailed testing and analysis of the Veteran's symptoms were undertaken with a view toward determining the exact nature of his psychiatric problems, PTSD was not found.  Those clinicians who found PTSD did not undertake such a detailed analysis/testing.  Consequently, the Board gives greater weight to the reports that show the Veteran does not have PTSD.  They are, for the reasons stated, more persuasive.

The Board acknowledges the Veteran's statements regarding the symptoms he experiences that he believes are associated with a diagnosis of PTSD.  Laypersons are competent to speak to symptomology when the symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the question of diagnosis.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent persuasive evidence showing PTSD, the Veteran is not entitled to service connection.  The preponderance of the evidence is against this claim.

III.  Claims to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  By way of an October 2004 rating decision, the RO denied service connection for a right ankle disability and a right shoulder disability.  The Veteran did not appeal this decision; consequently, this 2004 rating decision became a final decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  As such, new and material evidence must be submitted in order to reopen these service connection claims.  See 38 U.S.C.A. § 5108 (West 2002).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Thus, the Veteran's claims may not be reopened unless VA has received evidence that was both not of record at the time of the October 2004 denial of service connection, and that also raises a reasonable possibility of substantiating the claim.

Right Ankle 

At the time of the October 2004 denial, the relevant evidence of record consisted of the service treatment records (STRs), which included a September 1960 entry from the USS Manatee noting a right ankle sprain.  The Veteran explained that he was descending a ladder from level 2 to level 1 and turned his right ankle.  Treatment included ice packs and an Ace bandage.  X-rays were negative for a fracture and the impression was ligamentous sprain.  Reports of Medical Examination dated in April 1965, July 1965, and November 1967 reflected a normal clinical examination for the lower extremities.  In April 1965 and July 1965 Reports of Medical History, the Veteran reported that he had never had and did not then experience swollen or painful joints, joint deformity, arthritis or foot trouble.

Also included at the time of the October 2004 denial were progress notes dated from March 2002 through May 2004, which included a February 2004 entry in the outpatient treatment records where the Veteran reported an old right ankle injury.  No other progress notes during this time period mentioned complaints or treatment related to the right ankle.

Relevant evidence submitted since the October 2004 prior final denial includes an April 2006 VA joints examination.  At this examination, the Veteran reported that around 1962 or 1963, the commanding officer on his ship required papers from the safe, and the Veteran had to rush down four different gangways to retrieve the papers.  When returning with the papers, he twisted and rolled his ankle.  He reported that it swelled immediately, and he went to sick bay and had his ankle splinted and iced.  X-rays were taken the next day and no fracture was found.  The Veteran reported that he currently has problems rolling his ankle four or five times a week.  He stated that it just gives out, and explained that although it does not catch or lock, it does pop.  On examination, the VA examiner noted that the Veteran reported pain just below the lateral malleolus, and noted that it was sore and tender across that area.  An x-ray taken at the time of the examination was normal.  The VA examiner noted that there was no indication of swelling or bruising at this time, and stated that after reviewing the Veteran's post-service medical records, the orthopedic consultations did not mention his right ankle.  The VA examiner also noted that after reviewing the service treatment records, he could not find any records relating to treatment with casting of his injury.  The VA examiner noted that the Veteran was diagnosed during service in 1960 with a ligamentous strain of the right ankle.  However, he explained that from 1962 until the Veteran's discharge examination, there were three examinations (dated in 1962, 1965, and 1967) that revealed no injury, no pain, and no notification of pain by either the examining physicians or the Veteran himself when he filled out his review of history.  Based on the above assessment, the VA examiner opined that it was less than likely that the Veteran's current complaints involving the right ankle were related to the claimed in-service injury because the in-service and post-service medical records did not confirm a chronic problem since the 1960 in-service injury.

Other evidence added to the record since the October 2004 denial includes an August 2006 RO hearing where the Veteran described another incident where he injured his right ankle.  The Veteran reported that he was on the USS Point Cruz and was out on the catwalk on the bridge with another officer.  He noted that as a plane was landing, it went off the flight path and started veering towards them.  The Veteran reported that he could see the prop spinning, at which point he took the other officer and shoved him inside the enclosed portion of the bridge.  The Veteran reported that the plane hit the bridge and he was thrown down onto the deck.  He reported that the fall injured his right shoulder and right ankle.  The Veteran stated that he was still having problems with his right ankle and was seeking treatment at VA.  

Finally, other evidence submitted since the 2004 denial includes outpatient treatment records dated from April 2005 through January 2006, and April 2006 through October 2006, none of which mention treatment related to the right ankle but contain an October 2005 entry where the Veteran again described how he injured his right ankle during service.  The record also includes several statements from the Veteran pertaining to his claim of service connection for an acquired psychiatric disability.

In this case, while the evidence received since the previous denial of service connection for a right ankle disability is new in the sense that it was not of record at the time of the earlier denial, it is not material because, by itself or when considered with previous evidence of record, it does not relate to an unestablished fact necessary to substantiate the claim.  Moreover, the new evidence does not raise a reasonable possibility of substantiating the claim.  Besides the Veteran's contention as to the etiology of his right ankle disability, none of the newly added evidence shows a relationship between a current right ankle disability and military service, including the in-service diagnosis of ligamentous strain of the right ankle.  In fact, medical evidence received since the 2004 denial tends to disprove the Veteran's claim.  Specifically, the evidence does not show a currently diagnosed right ankle disability.  The April 2006 VA examiner did not diagnose the Veteran with a current right ankle disability, and although the claims file contains outpatient treatment records dated in 2005 and 2006, none of these records reflect a diagnosis of a right ankle disability or show complaints by the Veteran of right ankle pain or discomfort.  Even though the newly submitted progress notes show that the Veteran underwent orthopedic evaluations, at these evaluations he never mentioned problems with his right ankle.  The only time the Veteran was ever diagnosed with a right ankle problem was in service when he was found to have a ligamentous sprain in 1960, sustained after climbing down a ladder too quickly.  

In addition to the fact that the newly submitted medical records do not reflect a diagnosis of a right ankle disability, or show complaints by the Veteran of right ankle problems in any other context besides his VA examination and RO hearing, the April 2006 VA examiner opined that it was less than likely that the Veteran's right ankle complaints (no diagnosis was rendered) were related to the claimed in-service injury.  The VA examiner reasoned that after reviewing the service treatment records, although the Veteran was diagnosed with a ligamentous strain of the right ankle in 1960, in three subsequent examinations from 1962 up until the Veteran's discharge, the examinations revealed no injury, no pain, and no notification of pain by either the examining physician or the Veteran himself when he filled out his Report of medical history.  Further, the March 2006 examiner noted that he could not find any records relating to treatment with casting of the Veteran's right ankle immediately following his injury in 1960, and noted that after reviewing the Veteran's medical records, the orthopedic consultations did not mention his right ankle.

In sum, as shown above, the evidence received since the October 2004 denial does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a right ankle disability because the evidence does not suggest a correlation between service and any current right ankle problem.  The newly submitted evidence does not contain a diagnosis of a right ankle disability; nor does the newly received evidence suggest that any of the Veteran's current right ankle complaints (such as rolling of his ankles and pain) are attributable to the 1960 in-service strained ligament.  In fact, the April 2006 VA examiner specifically found that it was less likely that the Veteran's current complaints were related to the 1960 in-service diagnosis of a strained ligament.

The Board has considered the Veteran's contention that his right ankle disability is related to his active duty service but, while the Veteran is competent as a layman to describe any symptoms he experiences, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis or etiology of a right ankle disability.  Espiritu v. Derwinski, 2 Vet App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2010).  Consequently, the Veteran's own assertions as to the diagnosis or etiology of a right ankle disability are not material.

In view of the foregoing, the Board finds that new and material evidence to reopen the previously denied claim of service connection for a right ankle disability has not been received, and the application to reopen will therefore be denied. 


Right Shoulder

At the time of the October 2004 denial, the relevant evidence of record consisted of:  the service treatment records (STRs), which included a September 1964 entry where the Veteran reported to sick bay complaining of a stiff neck and shoulder.  The Veteran described a three-month history of severe, sharp, prolonged right shoulder pain, radiating down his right arm.  He described three attacks, each lasting 2-4 days.  Examination revealed pain to active and passive motion in all directions with no other gross findings.  The impression provided was rule out bursitis or arthritis.  An x-ray taken at the time revealed a normal right shoulder.  The examiner reported that the general appearance of the shoulder was normal, and there was no evidence of calcific bursitis.  September 1964 is the only time during service where the Veteran reported complaints related to his right shoulder.  Reports of Medical Examination dated in April 1965, July 1965, and November 1967 reflected normal clinical examinations of the upper extremities, and the examiners did not report any past or present diagnosis involving the right shoulder.  In April 1965, July 1965 and November 1967 Reports of Medical History, the Veteran reported that he had never had and did not then experience swollen or painful joints, joint deformity, or arthritis.

Other evidence of record at the time of the 2004 denial includes outpatient treatment records dated from March 2002 through May 2004, which do not show complaints of right shoulder pain, or a diagnosis of a right shoulder disability. 

Relevant evidence submitted since the October 2004 prior final denial includes an April 2006 VA joints examination.  At this examination, the Veteran reported that around 1954 or 1955, while in the Navy aboard a carrier, they were landing aircraft, and the cable used to stop the aircraft did not hold, and the aircraft crashed into the control tower.  The Veteran reported that he was on the tower serving as a radioman with the air officer at that time and saw the plane coming towards them.  He reported that he pushed the air officer into the bridge area, and he ended up going over the catwalk down to the deck.  The Veteran said the deck was about 32 feet below, and stated that he injured his right shoulder on impact.  On examination, the VA examiner assessed the Veteran with right shoulder impingement syndrome, noting that x-rays of his shoulder revealed a calcification of the supraspinatus muscle.  The VA examiner opined that it was less likely than not that the currently diagnosed right shoulder disability was from the claimed in-service injury.  The examiner explained that the service treatment records did not support a chronic injury because x-rays were found to be normal in 1964, and Reports of Medical Examination (examinations by a physician), and Reports of Medical History (filled out by the Veteran) dated in 1955, 1959, 1962, 1965 and 1967 were all negative for shoulder problems.  In sum, the VA examiner explained that despite the Veteran's claimed right shoulder injury in 1954/55, follow-up examinations during service were negative for any further treatment or management concerning the right shoulder injury.  

Other relevant evidence added to the record since the October 2004 denial includes an August 2006 RO hearing where the Veteran again described how he injured his right shoulder.  The Veteran reported that he was on the USS Point Cruz and was out on the catwalk on the bridge with another officer.  He noted that a plane went off the flight path and started veering towards them.  The Veteran reported that he could see the prop spinning, at which point he took the other officer and shoved him inside the enclosed portion of the bridge.  The Veteran reported that the plane hit the bridge and he was thrown down onto the deck, injuring his right shoulder.

Finally, other evidence submitted since the 2004 denial includes outpatient treatment records dated from April 2005 through January 2006, and April 2006 through October 2006, which contain an August 2005 progress note entry revealing severe shoulder pain, and includes a statement from the Veteran noting that he injured his right shoulder when an aircraft landing on the carrier crashed and knocked him from the catwalk onto the deck, injuring his right shoulder.  An October 2006 entry reflected a diagnosis of right shoulder impingement.  

In this case, while the evidence received since the previous denial of service connection for a right shoulder disability is new in the sense that it was not of record at the time of the earlier denial, it is not material because, by itself or when considered with previous evidence of record, it does not relate to an unestablished fact necessary to substantiate the claim.  Moreover, the new evidence does not raise a reasonable possibility of substantiating the claim.  Besides the Veteran's contention as to the etiology of his right shoulder disability, (added to the record since the prior final denial), the newly added evidence does not suggest that the Veteran's current right shoulder impingement syndrome is attributable to his time spent on active duty, including the Veteran's reported injury in 1954/55 or the in-service complaint of right shoulder pain in 1964.  In fact, evidence received since the 2004 denial tends to disprove the Veteran's claim.  Specifically, the April 2006 VA examiner took into account the information contained in the service treatment records, as well as the Veteran's statement as to the etiology of his disability, but nevertheless found that it was less likely than not that the Veteran's current right shoulder impingement syndrome was related to the claimed in-service injury.  The VA examiner reasoned that after reviewing the service treatment records, although the Veteran reported injuring his right shoulder in an accident that occurred while aboard an aircraft carrier in 1954 or 1955, several subsequent medical examinations dated in 1955, 1959, 1962, 1965, and 1967 were negative for right shoulder problems.  Further, in Reports of Medical History filled out by the Veteran, he did not describe experiencing right shoulder pain, and a 1964 x-ray of the right shoulder in service was found to be normal-without evidence of calcific bursitis.

In sum, as shown above, the evidence received since the October 2004 denial does not suggest a correlation between the Veteran's right shoulder disability and his time spent on active duty.  The Board has considered the Veteran's contention that his right shoulder disability is related to his active duty service but, while the Veteran is competent as a layman to describe any symptoms he experiences, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the etiology of his right shoulder disability.  Espiritu v. Derwinski, 2 Vet App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2010).  Consequently, the Veteran's own assertions as to the etiology of his right shoulder disability are not material.

In view of the foregoing, the Board finds that new and material evidence to reopen the previously denied claim of service connection for a right shoulder disability has not been received, and the application to reopen will therefore be denied. 


ORDER

Service connection for PTSD is denied.

New and material evidence having not been received to reopen the Veteran's claim of service connection for a right ankle disability, the application to reopen is denied.

New and material evidence having not been received to reopen the Veteran's claim of service connection for a right shoulder disability, the application to reopen is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


